Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and examined.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 8 and 15 are rejected under 35 USC §101 because the claimed invention is directed to a process and an apparatus respectively, which are statutory categories of invention (Step 1 for claims 1, 8 and 15: Yes).   
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for determining at least two painted lines, combining the at least two paint lines, and classifying the grouping of related elements as recited in independent claims 1, 8 and 15.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by an information processing device”. That is, other than reciting “by the information processing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the information processing device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by one or more information processing device does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of combining the at least two painted lines, classifying the grouping of related elements.  The combining and classifying steps is recited at a high level of generality (i.e. as a general means of combining and classifying steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting step is also recited at a high level of generality (i.e. as a general means of outputting result from the feeding step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the outputting step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that acquiring driving situation using sensors and maps are well known ¶2.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-7, 9-14, and 16-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-7, 11-14, and 18-20 recite features “zebra-type crosswalk” and “parallel-type crosswalk”.  It is indefinite and unclear what the two different types are.  There does not seem to be a definition of the two different types of crosswalk.  Also, “type" is a relative term (MPEP  2173.05(b)III(c)    Relative Terminology [R-08.2017]).  Applicant is suggested illustrating the two different types in drawing.  Appropriate correction is required.  
Claims 6-7, 13-14, and 20 recite limitation “…when enough of the attributes of the grouping of related elements making up…”.  It is indefinite and unclear what enough means.  “Enough” seems to be relative term that has no objective standard (MPEP  2173.05(b)III(c)    Relative Terminology [R-08.2017]).  Appropriate correction is required.  
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Liang et al., US 2019/0286921 A1.
As to claim 1, Liang teaches a method for crosswalk detection comprising:
determining at least two painted lines on a road surface (Figs. 12 and 13, crosswalk painted lines);
combining the at least two painted lines on the road surface into a grouping of related elements (¶151-154); and
classifying the grouping of related elements based on attributes of the grouping of related elements, the attributes of the grouping of the elements including a distance between the at least two painted lines, and an orientation of the grouping of related elements on the road surface (¶155).
As to claim 2, Liang teaches the method wherein determining the at least two painted lines on the road surface further comprises:
filtering pixels from grayscale LIDAR data into a black pixels or white pixels (Fig. 5, ¶90-117-118); and
evaluating the white pixels in both a horizontal sweep and a vertical sweep to identify groups of white pixels having a thickness in pixels within a determined range of pixels, wherein any groups of white pixels having a thickness in pixels within the determined range of pixels is combined into a line, resulting in the at least two painted lines (Fig. 5 and related text).
As to claim 3, Liang teaches the method wherein combining the at least two painted lines on the road surface into the grouping of related elements further comprises:
determining a major axis of the grouping of related elements, wherein the major axis includes the grouping of related elements being greater than a threshold number of pixels in length (151, outside the boundaries of first boundary and the second boundary that form an outline (e.g., a contour, etc.) around a crosswalk; claim 4); and
determining a minor axis of the grouping of related elements, wherein the minor axis includes the grouping of related elements being less than a threshold number of pixels in length (155, within the boundaries of first boundary and the second boundary that form an outline (e.g., a contour, etc.) around a crosswalk with 30 pixels distance; claims 4 and 5). 
As to claim 4, Liang teaches the method further comprising:
prior to the classification of the grouping of related elements, identifying the grouping of related elements as a candidate zebra-type crosswalk or a parallel line-type crosswalk (Fig. 8 and related text shows zebra-type crosswalk or a parallel line-type crosswalk).
As to claim 5, Liang teaches the method further comprising:
prior to the classification of the grouping of related elements, determining an angle of travel with respect to the grouping of related elements (Figs. 8 and 9 and related text); and
based on the angle of travel, determining that the candidate zebra-type crosswalk or a parallel line-type crosswalk remains a candidate crosswalk (Figs. 8 and 9 and related text).
As to claim 6, Liang teaches the method wherein classifying the grouping of related elements based on attributes of the grouping of related elements further comprises:
determining that the candidate zebra-type crosswalk is a crosswalk when enough of the attributes of the grouping of related elements making up the candidate zebra-type crosswalk match attributes of a zebra-type crosswalk (Figs. 12 and 13, sections a) and b)).
As to claim 7, Liang teaches the method wherein classifying the grouping of related elements based on attributes of the grouping of related elements further comprises:
determining that the candidate parallel line-type crosswalk is a crosswalk when enough of the attributes of the grouping of related elements making up the parallel line- type crosswalk match attributes of a parallel line-type crosswalk (Figs. 12 and 13, sections c)).
As to claims 8, 9, 10, 11, 12, 13, and 14, they are method claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, 6, and 7.   As such, claims 8, 9, 10, 11, 12, 13, and 14 are rejected for substantially the same reasons given for the respective claims 1, 2, 3, 4, 5, 6, and 7 and are incorporated herein.
As to claims 15, 16, 17, 18, 19, and 20, they are method claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, and 6.   As such, claims 15, 16, 17, 18, 19, and 20 are rejected for substantially the same reasons given for the respective claims 1, 2, 3, 4, 5, and 6 and are incorporated herein.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667